Exhibit 99.1 August 16, 2007 Mr. William Jacobson Chairman of the Board Mr. Robert L. Dumont President and Chief Executive Officer Atlas Mining Company 630 East Mullan Avenue Osburn, Idaho83849 Dear Bill and Bob: As I detailed to Bob in our recent meeting, I am in the process of pursuing certain other business opportunities.To ensure that I can devote my full time to these opportunities and to avoid any conflict of interest, apparent or real, with Atlas business, I am submitting my resignation, effective immediately, from the Board of Directors of Atlas Mining Company., Sincerely, /s/ Kurt Hoffman Kurt Hoffman
